Case 7:20-cv-00285-GEC-PMS Document 11 Filed 01/27/21 Page 1 of 1 Pageid#: 73




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

 DANIEL ANGEL RODRIGUEZ,                        )   CASE NO. 7:20CV00285
                                                )
                     Plaintiff,                 )
 v.                                             )   MEMORANDUM OPINION
                                                )
 WILLIAM BARR,                                  )   By: Hon. Glen E. Conrad
                                                )   Senior United States District Judge
                     Defendant.                 )



         By opinion and order entered November 24, 2020, the court summarily dismissed this civil

 rights action pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

 U.S. 388 (1971), finding that the claims were barred under Heck v. Humphrey, 512 U.S. 477, 487

 (1994). Plaintiff Daniel Angel Rodriguez now moves for reconsideration of that dismissal.

 Having reviewed the record and Rodriguez’s motion, the court finds no grounds on which the

 dismissal order should be altered or amended in any way. Accordingly, Rodriguez’s motion will

 be denied. An appropriate order will be entered herewith.

         The Clerk is directed to send copies of this memorandum opinion and accompanying order

 to the plaintiff.
                      27th
         ENTER: This _____ day of January, 2021.

                                                    _________________________________
                                                    Senior United States District Judge
